DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over HIROYUKI et al. [Machine Translation] (JP 2014-237741 A) in view of Ooishi et al. (US 2013/0016156 A1).
As related to independent claims 1 & 15, HIROYUKI et al. teaches a printing apparatus [claim 1] and method for carrying out a printing operation [claim 15] (HIROYUKI et al. - Page 1, Paragraphs 15-41 and Figure 1, shown below) for a medium by an inkjet scheme, the printing apparatus comprising: an inkjet head that ejects a droplet of an ink by the inkjet scheme; and an ultraviolet light source that radiates an 

    PNG
    media_image1.png
    529
    695
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    602
    502
    media_image2.png
    Greyscale

	
Continuing with claims 1 & 15, HIROYUKI et al. does not specifically teach ink is a latex ink.  However, Ooishi et al. teaches a printing apparatus and method of printing which teaches the use of ink droplets of the ink containing an ultraviolet absorbent that specifically teaches the ink contains a resin component which is a latex ink in which resin particles of the resin component is dispersed (Ooishi et al. – Page 16, Paragraph 184 – Page 17, Paragraph 187).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to specify the ink composition of HIROYUKI et al. with the ultraviolet absorbent component used to generate heat and evaporate the solvent would include resin particles in the form of latex as optional and common design choice in an effort to provide an ink composition having excellent jetting property and curing sensitivity (Ooishi et al. – Page 1, Paragraphs 4-6).   

As related to dependent claim 2, the combination of HIROYUKI et al. and Ooishi et al. remains as applied above and continues to teach the resin component is a binder resin dissolved and/or dispersed in the solvent [i.e. photopolymerizing compound containing acrylate resin] (HIROYUKI et al. – Page 7, Lines 6-38 and Ooishi et al. – Page 16, Paragraph 186 – Page 17, Paragraph 187 and Page 18, Paragraph 239).
As related to dependent claim 3, the combination of HIROYUKI et al. and Ooishi et al. remains as applied above and continues to teach the ultraviolet light source radiates the ultraviolet light toward the ink on outside of a region of the medium facing the inkjet head (HIROYUKI et al. – Figure 2, Reference #50, shown above).
As related to dependent claim 4, the combination of HIROYUKI et al. and Ooishi et al. remains as applied above and continues to teach that printing papers are included in the "sheet P" used in the invention and the density, specific heat, and thermal 3, 103J/(kg - K), and 10-1 W/(m-K), respectively, although they vary depending on the types thereof, and since a time constant of heat dissipation in a thickness direction of the paper having a thickness of about 10-3 m (1 mm) is about 10 seconds and the time constant of heat dissipation in the thickness direction of the paper having a thickness of about 10-4 m (0.1 mm) is about 1 second.  Therefore, the ultraviolet light source heats the ink by radiating the ultraviolet light so that a continuous irradiation time for a position on the medium is smaller than a thermal time constant of heat dissipation from the medium (HIROYUKI et al. – Page 12, Lines 6-60).
As related to dependent claim 5, the combination of HIROYUKI et al. and Ooishi et al. remains as applied above and continues to teach a heater for heating the medium, wherein the ultraviolet light source irradiates the ink on the medium heated by the heater with the ultraviolet light, and the ultraviolet light source, in combination with the heater, volatilizes and removes at least part of the solvent [i.e. vaporizing and drying] included in the ink (HIROYUKI et al. – Page 1, Paragraphs 22–50 and Page 9, Paragraphs 29-50 and Ooishi et al. – Page 22, Paragraph 300).
As related to dependent claim 6, the combination of HIROYUKI et al. and Ooishi et al. remains as applied above and continues to teach the ink comprises 0.05 wt.% to 2 wt.% of the ultraviolet absorbent (HIROYUKI et al. – Page 10, Lines 1-11 and Page 14, Lines 46-57).
As related to dependent claim 7, the combination of HIROYUKI et al. and Ooishi et al. remains as applied above and continues to teach the ultraviolet absorbent is one selected from benzotriazole-based ultraviolet absorbents, liquid ultraviolet absorbents, 
As related to dependent claim 8, the combination of HIROYUKI et al. and Ooishi et al. remains as applied above and continues to teach the ultraviolet light source is a light source using a semiconductor that generates the ultraviolet light (HIROYUKI et al. – Page 13, Lines 44-50 and Ooishi et al. – Page 21, Paragraphs 286-287).
As related to dependent claim 9, the combination of HIROYUKI et al. and Ooishi et al. remains as applied above and continues to teach the medium has absorbency for the ink [inherent characteristic of sheet paper] before the solvent is volatilized and removed (HIROYUKI et al. – Page 12, Lines 53-60 and Ooishi et al. – Pages 15-16, Paragraph 161 and Page 20, Paragraph 266).
As related to dependent claim 10, the combination of HIROYUKI et al. and Ooishi et al. remains as applied above and continues to teach the medium is a fabric medium [i.e. clothes] (Ooishi et al. – Pages 15-16, Paragraph 161 and Page 20, Paragraph 266), and it is an obvious variation of well-known printing apparatuses to include the printing apparatus carries out the printing operation for both surfaces of the medium (Ooishi et al. – Page 20, Paragraphs 266-271).
As related to further dependent claim 11,
As related to further dependent claim 12, the combination of HIROYUKI et al. and Ooishi et al. remains as applied above and continues to teach the ink comprises a dye as colorant (HIROYUKI et al. – Page 6, Lines 38-44 and Ooishi et al. – Pages 13-14, Paragraph 118).
As related to further dependent claim 13, the combination of HIROYUKI et al. and Ooishi et al. remains as applied above and continues to teach the ink further comprises an auxiliary agent [i.e. treatment liquid] that assists color development of the dye (HIROYUKI et al. – Page 1, Lines 25-26 and Ooishi et al. – Page 22, Paragraph 300).
As related to further dependent claim 14, the combination of HIROYUKI et al. and Ooishi et al. remains as applied above and continues to teach an inkjet head that ejects a droplet of an ink comprising an auxiliary agent [i.e. treatment liquid] that assists color development of the dye (HIROYUKI et al. – Page 1, Lines 25-26 and Ooishi et al. – Page 22, Paragraph 300).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Ohnishi (US 2015/0022601 A1) teaches the use of latex ink, heating the print medium, and additional drying.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853